IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 13, 2008

                                       No. 07-70034                   Charles R. Fulbruge III
                                                                              Clerk

JOSE GARCIA BRISENO

                                                  Petitioner-Appellant
v.

NATHANIEL QUARTERMAN, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division

                                                  Respondent-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:05-CV-00008


Before REAVLEY, HIGGINBOTHAM, and STEWART, Circuit Judges.
PER CURIAM:*
       For essentially the reasons given by the district court in its thorough
opinion, we AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.